          Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 1 of 6




Jason M. Tangeman, WSB # 6-3082
Nicholas & Tangeman, LLC
170 North Fifth St.
P.O. Box 0928
Laramie, WY 82073-0928
(307) 742-7140
jtangeman@wyolegal.com
Attorneys for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                         )
a Delaware corporation,                      )
                                             )
                       Plaintiff,            )      Civil Action No. 21-cv-00125-SWS
                                             )
vs.                                          )       HON. SCOTT W. SKAVDAHL
                                             )
PAUL D. MCCOWN and                           )
MCCOWN ENTERPRISES, LLC,                     )
                                             )
                       Defendants.           )


                                     INDEX OF EXHIBITS


 Exhibit                                   Description
      A      Grand Jury Subpoena
      B      Seizure Warrant
40335776.1
                                Exhibit A




Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 2 of 6
                    Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 3 of 6

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                          ',675,&72):<20,1*
                                        SUBPOENA TO TESTIFY BEFORE A GRAND JURY


To:      Google, Inc.
         Custodian of Records, 1600 Amphitheatre Parkway, Mountain View, CA 94043


         YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: Ewing T. Kerr Federal Courthouse                                    Date and Time:
         111 S. Wolcott
         Casper, Wyoming 82602-5010                                          July 20, 2021                at 8:00 a.m.



 XXX You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):
See Attachment




* Questions regarding the requested records should be directed to:
* Questions regarding compliance by the above date should be directed to:
* In lieu of personal appearance, records must be sent to the US Attorney's Office


Date:          June 16, 2021                                         CLERK OF COURT



                                                                                Signature
                                                                                Signatur
                                                                                       re off Clerk or Deputy Clerk



The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

Assistant United States Attorney



Case Number: 2021R00109            09
        Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 4 of 6




             ATTACHMENT FOR GRAND JURY SUBPOENA – Google, Inc.




All records pertaining to subscriber information and Internet Protocol (IP) addresses associated

with email addresses: paul.d.mccown@gmail.com ,

                                  to include name(s), addresses and billing information,

telephone and instrument numbers (including MAC addresses), length of service (including start

date), registration IP address, records of session times and duration, and temporarily assigned

network addresses and/or IP addresses associated with those sessions




                                           Page 1|1
                                Exhibit B




Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 5 of 6




                                               2
       Case 0:21-cv-00125-SWS Document 43-1 Filed 08/16/21 Page 6 of 6




        UNITED STATES DISTRICT COURT
                               DISTRICT OF WYOMING


 In the Matter    of the Seizure of:                      SEIZURE WARRANT
Wyoming Community    Bani, Account ill the name of        CASE NUMBER:          '2-1 S-rrl 1s:D - f(__
McCown Enterprises  LLC, Account #30013957;
Wyoming Community    Bank Account in the name of
Paul D. McCown, Account #30013668; (tllli                 FILED UNDER SEAL
Wyoming Community    Bank Account in the name of
Paul D. McCown Ad"isol")' Services, Account
#30019509

TO: Special Agent Jennifer         McGrath      and any Authorized        OUlcer of the United States

Affidavit(s    having been made before me by Jennifer            McGrath      who has reason to believe
that

in the District of 'Wyoming and elsewhere, is now concealed certain property which is subject
to forfeiture to the United States, namely, Wl'oll/illg COl11l/llll1i~vBank Accoul7I in (he nall/e O/MCCOlI'f1
En/erprises LLC. AccoullI #30013957 iII/fie (III/Olillt of5700, 856.26: Wyomillg Community Bank .Iccount in the
nall/e of Palll D. McCown, Accollnt #3U013668 il1 the (11110111'//
                                                                 ofS 1,159../-/: and Wyoming COII/munity Bank
A CCOlintin Ihe name 0.( POIl/ D. McCowlI Ad\'isOl") Services, A cCOlll11#30019509 ill the omoum of so. 00


which is subject to seizure and forfeiture under 18 U.S.c. §§ 981(a)(l)(A), 981(a)(I)(C),
981(b)(1), 981(b)(3), 982, 984 and 21 U.S.c. § 853 and 28 U.S.c. § 2461 concerning
violations of Title 18. United States Code, Sections 1341, 1343,1344,1956     and 1957.

J am satisfied that the aftida\ it and any recorded testimony establish probable cause to believe
that the property so described is subject to seizure and that grounds exist for the issuance of
this Seizure Warrant and that an order under 2) U.S.C. 853(e) may not be sufficient to assure
the availability of the property for forfeiture.

YOU ARE HEREBY COMMANDED to seize within 14 days the property specified
serving this WaITant and making the seizure ill the daytime - 6:00 A.M. to 10:00 P.M. -
leaving a copy of this wan·ant and receipt for the property seized, and prepare a written
inventory of the propert), seized and promptly return this waITant to the undersigned judicial
officer as required by law.

Sworn to before me and subscribed in my presence



June 16,2021                                     at      Cheyelme, Wyoming
Date                                                     City and State


HONORABLE KELLY H. RANKIN
Magistrate Judge
United States District Court
Name & Title of Judicial Officer
